Citation Nr: 0208673	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1974.

In a September 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a chronic left 
shoulder dislocation, which had been previously denied in a 
June 1991 rating decision.  The veteran subsequently 
perfected a timely appeal regarding that issue.  During that 
stage of the appeal, the RO issued a Statement of the Case 
(SOC) in October 1997.

In December 1998, the veteran presented testimony at a 
personal hearing, via videoconference, before an acting 
Member of the Board regarding his attempt to reopen his 
previously denied of claim entitlement to service connection 
for a chronic left shoulder dislocation.  A transcript of 
that hearing was prepared and associated with the claims 
folder.

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a chronic left shoulder 
dislocation.  The Board also determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for pancreatitis, 
kidney stones, hemorrhoids, and stomach ulcers.  He 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion, requesting that the Court vacate that portion 
of Board's April 1999 decision which had denied service 
connection for a chronic left shoulder dislocation.  The 
motion states that the Board erred in finding that the June 
1991 rating decision, which denied entitlement to service 
connection for a chronic left shoulder dislocation, had 
become final.  The joint motion asserts that a May 1992 
statement from the veteran constituted a timely Notice of 
Disagreement (NOD) regarding that denial.  It was therefore 
determined that the Board's April 1999 decision should be 
vacated, and that the claim of entitlement to service 
connection for chronic left should dislocation should be 
remanded for adjudication on the merits.  It was also 
determined that this case should then be returned to the RO 
so that an SOC could be issued addressing that claim.

In December 1999, the Court granted the joint motion, vacated 
the Board's April 1999 decision pursuant thereto, and 
remanded the case to the Board.  The appeal as to the 
remaining issues was dismissed.

In a March 1999 letter, the Board advised the veteran's 
attorney that the case had been returned from the Court and 
that the veteran was being provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a response letter dated in March 
2000, the attorney asserted that, because the June 1991 
rating decision had not become final, the veteran's case had 
been pending since that time.  The attorney requested that 
the case be returned to the RO for further development and 
adjudication. 

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to assist in obtaining any additional evidence identified 
by the veteran, and to then adjudicate the issue of 
entitlement to service connection for a chronic left shoulder 
disability.  The Board advised the RO that, if the benefit 
sought were not granted, then an SOC should be issued, and 
the veteran should be provided with the opportunity to 
perfect an appeal as to that issue.  The Board noted that, 
if, and only if, a timely substantive appeal were filed, the 
case should be returned to the Board for final appellate 
review.

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental Statement of the Case (SSOC), a letter 
attached to the front thereof correctly identified it as an 
SOC, and advised the veteran that, if he wished to continue 
his appeal, he should complete and file the enclosed VA Form 
9 or its equivalent.  Then, in February 2001, the veteran's 
attorney submitted a letter that set forth additional 
argument in support of the claim.  The Board believes that 
this document constituted a valid Substantive Appeal, in lieu 
of a VA Form 9.  Thus, the issue of entitlement to service 
connection for a chronic left shoulder disability is now 
properly before the Board on appeal.

The Board notes that, in the February 2001 letter, the 
veteran's attorney argued that the January 2001 SOC was more 
appropriately characterized as an SSOC, instead of an SOC, 
because this matter had already been before the Board and the 
Court on appeal.  However, as noted above, the joint motion 
had specifically instructed the Board to remand the veteran's 
claim to the RO for the issuance of an SOC.  This instruction 
is consistent with the joint motion's finding that the an 
appeal had in fact been pending since the May 1992 NOD, and 
that the merits of the claim had not yet been addressed by 
the RO in an SOC.  In essence, the issue of whether new and 
material evidence had been submitted to reopen the claim, 
which had previously been perfected for appeal, had now 
become moot.

Because the December 1999 Order of the Court granting the 
joint motion for remand constitutes a mandate of the Court, 
the instructions contained in the joint motion must be 
complied with under Rule 41(b) of the Court's Rules of 
Practice and Procedure.  Accordingly, the Board finds that 
the RO was correct in characterizing the January 2001 
document as an SOC, instead of an SSOC, and that the RO was 
therefore also correct in requiring the veteran to submit a 
timely Substantive Appeal.  In any event, as discussed in 
detail above, the attorney's February 2001 letter has been 
accepted as a timely Substantive Appeal; therefore, the issue 
of entitlement to service connection for a left shoulder 
disability is now properly before the Board on appeal.

The Board also notes that the VA Form 9 that was enclosed 
with the January 2001 SOC provided a place for the veteran to 
indicate if he wished to appear for another personal hearing 
regarding his claim of entitlement to service connection for 
a left shoulder disability.  To date, neither the veteran nor 
his attorney has requested the opportunity to appear for 
another personal hearing.  Accordingly, the Board believes 
that we may proceed with a review of his appeal.

FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran's claimed left shoulder disability was not incurred 
in or aggravated by service, nor is it etiologically related 
to service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter

At the outset of this decision, the Board notes that there is 
a possibility that some of the veteran's service medical 
records have been permanently lost and cannot be made part of 
the record.  In particular, we note a July 1997 statement 
from the National Personal Records Center (NPRC), in which it 
was noted that the NPRC had furnished the veteran's service 
medical records to the RO in May 1985.  Unfortunately, the 
record reflects that the veteran's claims folder was lost at 
some point between 1985 and 1990, and that a rebuilt folder 
was prepared in November 1990.  As a result, the exact 
contents of the service medical records that were submitted 
by the NPRC in 1985 cannot be known.  Although the NPRC was 
able to locate additional copies of service medical records, 
which were then provided the RO in July 1997, the Board 
acknowledges the possibility some service medical records 
were permanently lost with the veteran's original claims 
folder.

The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Russo v. Brown, 9 Vet. App. 46 (1996).

II.  Factual Background

The service medical records that have been associated with 
the claims folder are negative for any complaints or 
treatment of left shoulder problems.  These records show 
that, within one month of the veteran's entry into service, 
he was recommended for separation because he had been unable 
to absorb any of the subjects taught during training.  An 
October 1974 evaluation form reveals that the veteran was 
found to be very slow mentally, and that it was determined 
that he could not perform on the same level as other 
recruits.  A report of medical examination completed for 
separation in October 1974 shows that his upper extremities 
were found to be normal.  A report of medical history 
completed at the same time indicates that he reported having 
no history of any painful or "trick" shoulder.

In July 1990, the veteran filed a formal claim of entitlement 
to service connection for a left shoulder disability.  He 
reported that he had suffered from chronic left shoulder 
"dislocations" since 1974.  In support of his claim, he 
submitted a number of treatment records from VA facilities in 
Texas, including a clinical record dated in April 1990, which 
reveals that he reported a history of a left shoulder injury 
at that time.  He also submitted a clinical note dated in May 
1990, which shows that he complained of left shoulder pain.  
In that clinical note, it was noted that he had reported that 
his left shoulder had "come out" multiple times while he 
was working or exercising, and that he was able to put it 
back into place.

A report of contact dated in December 1990 shows that the 
veteran indicated that he had received treatment at the VA 
Medical Center (MC) in Durham, North Carolina, from 1974 to 
1985.  He requested that the RO obtain records of that 
treatment.

Shortly thereafter, the RO issued a request to the VAMC in 
Durham for all available treatment records pertaining to the 
veteran from 1974 to 1985.  The VAMC responded in March 1991 
by reportedly submitting all of the veteran's treatment 
records.  It was noted that these records were dated from 
July 1988 to December 1989.  A review of these records shows 
them to be negative for any complaints or treatment for left 
shoulder problems.  

In the June 1991 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic left 
shoulder dislocation. 

In a statement dated in June 1992, the veteran indicated that 
he would like to "reopen" his claim concerning his 
"dislocated left shoulder".  He reported that his left 
shoulder had first been dislocated by a sergeant on a rifle 
range during service.  He further reported that he had been 
treated at a medical facility at Paris Island, South 
Carolina, for that injury.

In December 1996, the veteran received copies of additional 
VA treatment records.  Among these records was a VA medical 
certificate dated in March 1991, in which an examiner noted 
that the veteran had a history of chronic left shoulder 
arthralgia.  It was also noted that he had a history of a 
dislocation in May 1990.

In a letter dated in April 1997, the RO asked to clarify 
whether or not he had been treated at the VAMC in Durham, 
North Carolina, prior to July 1988.  He was advised that the 
VAMC had indicated that there were no records of any such 
treatment, but that further information he could provide, 
such as the date of any treatment, would result in a further 
request.

In a statement received by the RO later that month, the 
veteran explained that his left shoulder had been dislocated 
after he was struck by a sergeant on a rifle range at Paris 
Island, South Carolina.  He indicated that he had been told 
by a physician on that base that his shoulder would be 
dislocated for the rest of his life.  The veteran also 
reported that he had been treated for various disabilities at 
VA facilities in North Carolina and Texas, but he did not 
provide the dates of such treatment.  With this document, he 
enclosed copies of various treatment records, which were 
duplicates of records already associated with the claims 
folder.

In the September 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left 
shoulder disability.  As explained in the Introduction, 
above, the veteran subsequently appealed that decision to the 
Court.

During his videoconference hearing conducted before the 
acting Member of the Board in December 1998, the veteran 
testified that he was struck in the left shoulder by a 
sergeant during a demonstration on a rifle range during 
service.  He stated that he was first struck in the shoulder 
and then in the stomach.  He reported that he was knocked 
down and his shoulder was dislocated.  The veteran reported 
that he went to the hospital on base but that his shoulder 
was not put back into place at the hospital.  He explained 
that he put it back into place by rolling on the grass.  He 
reported that, when he was discharged for unsuitability, he 
believed that he was being discharged due to problems with 
his left shoulder.  The veteran noted that he had attempted 
to obtain medical records from his 1974 injury, but that he 
had been told that they had been destroyed.  He also noted 
that he had first received treatment following service at the 
VAMC in Durham, but his attorney noted that they had 
attempted to obtain these records but that the earliest that 
any records were available was from 1988.

In April 1999, the Board determined, in pertinent part, that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a chronic left shoulder dislocation.  
He subsequently filed a timely appeal to the Court.  While 
the case was pending at the Court, the VA Office of General 
Counsel and the veteran's representative filed a joint 
motion, requesting that the Court vacate that portion of the 
Board's decision which had denied entitlement to a service 
connection for a chronic left shoulder dislocation.  As noted 
above, the joint motion indicated that the Board had erred by 
finding that the June 1991 rating decision denying service 
connection for a chronic left shoulder dislocation had become 
final.  The joint motion further indicated that the May 1992 
statement from the veteran had constituted a timely NOD 
regarding that denial.  It was therefore determined that the 
Board's April 1999 decision should be vacated, and that the 
claim of entitlement to service connection for chronic left 
should dislocation should be remanded for adjudication on the 
merits.  It was also determined that this case should then be 
returned to the RO for issuance of an SOC addressing that 
claim.  In December 1999, the Court granted the joint motion, 
vacated the Board's April 1999 decision pursuant thereto, and 
remanded the case to the Board.

In a statement submitted to the Board in March 2000, the 
veteran's attorney requested that his case be remanded to the 
RO for further development, adjudication, and the issuance of 
an appropriate decisional document.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to advise the veteran that he is free to submit any 
additional evidence or argument in support of his claim, and 
then to assist the veteran in obtaining any additional 
evidence that he might identify.  The RO was further 
instructed to then review the claim and, after undertaking 
any additional development deemed necessary, to adjudicate 
the issue of entitlement to service connection for a chronic 
left shoulder disability.  If the benefit were denied, the RO 
was instructed to then issue an SOC and to provide the 
veteran with the opportunity to perfect his appeal.

In a February 2001 statement, the veteran's attorney reported 
that the veteran had been treated at VAMC's in Dallas and 
Fort Worth since 1999.  The attorney requested that the RO 
obtain those records.  

The RO subsequently obtained the veteran's treatment records 
from the VA North Texas Health Care System.  These records 
show that the veteran received treatment in 1999 and 2000, 
primarily for a dysthymic disorder.

In March 2001, the RO issued a letter to the veteran advising 
him of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this letter, the RO explained the purpose of 
this law and of the responsibilities of VA in assisting him 
in the development of his claim.  The RO also advised the 
veteran of what the evidence must show in order to establish 
his entitlement to service connection.

In April 2001, the veteran underwent a VA examination.  The 
veteran reiterated his contention that his arm was originally 
injured while he was taking part in a demonstration during 
service.  He stated that the drill instructor used some sort 
of pole to prod and push him, and that this was how his arm 
was dislocated.  The examiner noted that there was no record 
of such an injury in his service medical records, but that 
there was a notation that the veteran "refused to do 
corrective PT, belligerent action towards drill instructor 
initial RAH".  The examiner noted that this was the only 
notation that could be interpreted as referring to the 
incident described by the veteran, but that the initials 
"PT" could refer either to physical therapy or physical 
training.  With respect to the contention that his arm was 
initially dislocated during service, the examiner noted that 
there was no reason to doubt the veteran's consistent 
description of the incident in which he was prodded by his 
drill instructor in the shoulder.  The examiner further 
concluded, however, that there was no reason to accept his 
assertion that the force exerted on his shoulder was 
sufficient to result in shoulder dislocation, even if some 
member of an examining team may have told him so in service.  

In support of this conclusion, the examiner noted that all 
references in the veteran's treatment records to "recurrent 
shoulder dislocation" appear to refer only to the veteran's 
complaints, and that none of those references was followed by 
any documentation of X-ray evidence, physical findings, or 
medical opinions which could support his complaints.  The 
examiner also noted that an arthrogram in June 1990 was 
negative for any findings in the left shoulder joint; and 
that, although January 1997 X-rays showed some degenerative 
changes, such changes were also shown in the cervical spine, 
which suggested a constitutional process instead of local 
trauma.  With respect to those X-ray findings, the examiner 
also noted that a common sequela of recurrent shoulder 
dislocations is the development of circular areas seen on X-
rays of demineralization within the head of the humerus, 
which are termed "Hill-Sachs lesions".  The examiner 
explained that, when such lesions are found, they are thought 
to be pathognomonic of previous dislocation.  The examiner 
noted that no such lesions were found in any of the veteran's 
X-rays. 

After reviewing the veteran's medical history in detail, the 
examiner determined that the veteran had severe educational 
limitations and psychosocial problems, which required 
treatment.  The examiner also determined that examination 
revealed that the veteran has disability in both shoulders, 
each of equal significance in terms of function, and that he 
has a fixation on what happened in service, likely based on 
some misunderstanding or misconception from the beginning.  
The examiner concluded that, even though the veteran has 
repeatedly alleged that he had not one but several shoulder 
dislocations, no records could be found to support that 
assertion.  

X-rays obtained shortly following the examination showed no 
abnormalities in the left shoulder.  MRI obtained at that 
same time showed impingement by acromial clavicular 
osteophytes.

In a May 2001 SSOC, the RO denied the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  In a June 2001 letter, the veteran's attorney 
reported that the veteran had been directed to appear for a 
second VA examination in May 2001, and that this examination 
had not yet been considered by the RO.  The attorney also 
asserted that the report of the April 2001 examination, which 
was noted in the SSOC as having been conducted at the Temple 
VAMC, was not actually of the veteran because he had informed 
his attorney that he had been examined at the Dallas VAMC.

In a report of contact dated in July 2001, the RO noted that 
it had contacted the veteran's attorney and informed him that 
the SSOC had erroneously identified the April 2001 
examination as having been conducted in Temple when it was 
actually performed in Dallas.  The RO also advised the 
attorney that the veteran had undergone X-rays on April 12th, 
that he underwent a physical examination on April 14th, and 
that he underwent an MRI on April 20th.  The RO also advised 
the attorney that there was no indication that the veteran 
had returned to Dallas in May 2001 for another examination.  
It was noted that, after discussing the matter, the attorney 
had agreed that the veteran was only examined in Dallas in 
April 2001.

In an October 2001, a private physician, Dr. O.R., reported 
that he had reviewed the veteran's records and concluded that 
he suffered from impingement syndrome with recurrent chronic 
supraspinatus tendonitis, which was probably associated with 
some mild adhesive capsulitis and possibly even a small 
rotator cuff tear.  The physician concluded that these 
diagnoses would be consistent with a left shoulder injury 
sustained in October 1974 or November 1974, and that it was 
likely that his disability had been in a recurrent state 
since that time.  Dr. O.R. indicated that he does "not 
necessarily agree with the opinion of the VA examiner that 
the presence of degenerative changes in the cervical spine 
would indicate that any degenerative changes in the shoulder 
are those of the natural aging process.  The two can be quite 
distinct."

In an October 2001 SSOC, the RO continued to deny the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.  Thereafter, in a response letter 
dated in January 2002, the veteran's attorney argued that the 
RO had erred by failing to accept the veteran's lay 
statements regarding the injury he sustained in service.  The 
attorney also argued that, because there is one medical 
opinion in favor of the claim and one against, this is a 
classic case of "equipoise", and that reasonable doubt 
should be resolved in the veteran's favor.

III.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  In 
particular, the Board notes a March 2001 letter, in which the 
RO explained in detail what the evidence must show in order 
to substantive his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  Furthermore, the RO provided the veteran with a 
VA medical examination.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

The Board recognizes that the veteran has reported receiving 
treatment at the VAMC in Durham in the between 1978 and 1985, 
and that records of this treatment have not been associated 
with the claims folder.  However, the record reflects that 
the RO attempted to obtain these records but was informed by 
that facility that there were no records pertaining to the 
veteran prior to 1988.  According, the Board believes that it 
has been established that records of such treatment no longer 
exist.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking entitlement to service connection for 
a left shoulder disability.  He essentially contends that his 
current left shoulder disorder is the result of injuries he 
sustained as a result of a left shoulder dislocation in 
service.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we found 
the most probative evidence of record to be the findings of 
the physician who conducted the veteran's April 2001 
examination.  After conducting a thorough review of the 
veteran's documented medical history, the examiner concluded 
that the degenerative changes that were present in the 
veteran's shoulder were part of a constitutional process and 
were unrelated to any trauma sustained in service.  In 
reaching this conclusion, the examiner specifically 
questioned the veteran's report that his arm was dislocated 
during service.  Although the examiner accepted that the 
actual incident, in which a drill instructor prodded the 
veteran in the left shoulder with a stick, may very well have 
occurred as the veteran described, the examiner indicated 
that he did not believe that the veteran sustained a left 
shoulder dislocation as a result of that prodding.  The 
examiner believed this finding to be consistent with the 
absence of any Hill-Sachs lesions, which he said are often 
indicative of previous locations, on any X-rays.  The 
examiner also believed this finding to be consistent with the 
fact that the there appeared to be nothing in his treatment 
records to support his contention of having a history of left 
shoulder dislocations.  In that regard, the examiner noted 
that all notations in his treatment records regarding a 
history of dislocations were based on the veteran's own 
report, and that it did not appear that any physician had 
ever given a diagnosis of dislocations based on actual 
clinical findings.  Therefore, because physical examination 
and diagnostic testing did not support a finding that the 
veteran had a history of recurrent dislocations, and because 
his documented medical history did not support such a 
finding, the examiner determined that the veteran's left 
shoulder disability was not related to any trauma sustained 
in service

The veteran's attorney has asserted that the RO erred when it 
relied on the opinion of the April 2001 examiner because that 
examiner refused to accept the veteran's report of having 
sustained a left shoulder dislocation in service.  In 
essence, the attorney argues that, because there is no reason 
to question the veteran's credibility, his description of his 
in-service injury should be accepted by VA.  The Board agrees 
with the attorney's assertion that there is no basis in the 
record for questioning the veteran's credibility.  However, 
in accepting the conclusion of the April 2001 examiner, we 
are not questioning the veteran's credibility to describe his 
in-service injury.  Instead, we are questioning his 
competency to diagnosis the nature of that injury.

In this regard, the Board acknowledges that the veteran is 
competent to state that a drill instructor prodded him in the 
left shoulder during service, and that he experienced pain or 
other symptoms following that prodding.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he suffered 
a "dislocation" as a result of that incident, or that his 
current left shoulder disability is the result of any injury 
that may have been sustained in that accident.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the Board believes the 
opinion of the April 2001 VA examiner to be entirely 
consistent with the scope of a medical professional's 
responsibility under the law, as the examiner accepted the 
veteran's descriptions of the events surrounding the alleged 
in-service injury but did not accept his report of having 
sustained a dislocation in service. 

The Board has carefully considered the October 2001 letter 
from Dr. O.R., a private physician.  However, we find this 
opinion to be of little probative value, for several reasons.  
First, the Board notes that, although the physician reported 
that he had reviewed the veteran's medical records, the 
physician failed to specifically identify what records were 
reviewed.  While it is certainly not expected that he 
identify every individual record that he reviewed, we believe 
that the physician should have at least identified those 
records that supported his conclusions regarding the nature 
and etiology of the veteran's left shoulder disorder.  
Although Dr. O.R. offered several diagnoses for the veteran's 
left shoulder disability, and found that those diagnoses were 
consistent with a left shoulder injury sustained by the 
veteran in 1974, the physician offered no reasons or bases 
for his conclusions.  He failed to discuss any specific 
physical findings or diagnostic tests in support of his 
diagnoses, and he failed to discuss any findings in the 
veteran's treatment records that may have supported his 
conclusions. 

Furthermore, while Dr. O.R. specifically disagreed with the 
April 2001 VA examiner's finding that the presence of 
degenerative changes in the cervical spine suggested that 
changes in the shoulder were constitutional, the only 
explanation offered by the physician for disagreeing with 
that finding is his belief that "[t]he two can be quite 
distinct".  The physician failed to offer any explanation as 
to how such changes are in fact distinct in this particular 
case.  Moreover, even though Dr. O.R. apparently reviewed the 
April 2001 VA examiner's opinion, the physician failed to 
discuss the other bases offered by the VA examiner for his 
conclusion that the veteran's left shoulder disorder was not 
related to the trauma the veteran had reportedly sustained in 
service.  For example, the Board notes the lack of any Hill-
Sachs lesions on diagnostic testing, and the lack of any 
actual clinical findings of left shoulder dislocation in the 
numerous treatment records associated with the claims folder.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board must, in some cases, accept one medical opinion and 
reject another.  See Evans v. West, 12 Vet.App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet.App. 429, 433 (1995).  
At the same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
see also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Thus, the weight 
to be accorded the various items of evidence in this case 
must be determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Moreover, a diagnosis or opinion by a medical professional is 
not conclusive and is not entitled to absolute deference.  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
Also, a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by adequate clinical evidence.  Black 
v. Brown, 5 Vet.App. 177, 180 (1995).

The veteran's attorney has argued that, because there is one 
medical opinion of record in support of the claim and one 
medical opinion against the claim, the evidence is in 
equipoise.  For this reason, the attorney contends that 
reasonable doubt should therefore be resolved in the 
veteran's favor.  While there is some superficial 
attractiveness to this argument, the Board notes that it is 
not the mere existence of two opposing opinions that is 
determinative in this case, but rather, the relative quality 
of those opinions.  As explained in detail above, the Board 
finds the opinion letter of Dr. O.R., which offers virtually 
no discussion of the veteran's documented medical history and 
fails to address several points raised in the April 2001 VA 
examiner's opinion, to be of minimal probative value.  The 
Board places much greater weight on the opinion of the April 
2001 VA examiner, who examined the veteran, and set forth a 
thorough discussion of the veteran's documented medical 
history, including the results of diagnostic tests conducted 
on his left shoulder.  Thus, the Board finds that there is 
not an approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of reasonable doubt.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

